Case 0:18-cv-61680-FAM Document 59 Entered on FLSD Docket 05/01/2019 Page 1 of 1



                       UNITED STATES DISTRICT COURT FOR THE
                             SOUTHERN DISTRICT OF FLORIDA
                                    M iamiDivision
                            CaseNumber:18-61680-CIV-M O RENO
                                          l

 BIOM ATRIX SPECIALTY PHARM ACY,
 LLC,FFP HOLDC 0,LLC d/b/aM ATRIX
 HEALTH GROUP,BIOLOGICTX ,LLC ,and
 FFP ACQUISITION lI,LLC d/b/aMEDEX
 BIOCARE,

              Plaintiffs,
 VS.

 HORIZON HEALTHCARE SERVICES,INC.
 d/b/aHORIZON BLUE CROSS BLUE
 SHIELD OF NEW JERSEY,

               Defendant.


                                O RDER SETTING HEARING

        THIS CAUSE camebeforetheCourtupon Objectionsby PlaintiffsandDLA PiperLLP

 toMagistrateJudge'sOrderDisqualifying Counsel(D.E.52).Itis
        A DJU D G ED thathearing shalltake place before the undersigned United StatesD istrict

 JudgeFedericoA .M oreno,atthe United StatesCourthouse,W ilkie D.Ferguson Jr.Building,

  Courtroom 13-4 (JudgeDonaldL.Graham'sCourtroom),400NorthM iamiAvenue,M iami,
  Florida33128,on M ay 8.2019 at10:30 AM .Counselshallbeprepared to addressa11pending

  mattersthattheCourthasnotreferredtoamagistrate.                         4
        DONE AND ORDERED in ChambersatM iam i,Florida,this                    ofM ay 2019.



                                              FEDERI A .      NO
                                              UNITED S  ES DISTRICT JUDGE
  Copiesfurnishedto:
  CounselofR ecord
